t c memo united_states tax_court richard d nelson petitioner v commissioner of internal revenue respondent docket no filed date stanley hagendorf and wayne hagendorf for petitioner william r mccants for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner’s federal_income_tax and accuracy-related_penalties under sec_6662' for the and taxable years as follows unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years under consideration rule references are to the tax court’s rules_of_practice and procedure penalty year deficiency sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we consider the following issues whether petitioner has established a passthrough loss by showing his s corporation’s entitlement a to accrue and deduct a dollar_figure million legal fee for b to deduct dollar_figure monthly payments made in connection with a bingo business and c to deduct claimed supplies expenses for the and taxable years if petitioner establishes a passthrough loss whether petitioner had basis in his wholly owned s_corporation so as to allow passthrough losses for his individual taxable years and whether petitioner is liable for a negligence_penalty under sec_6662 for and or findings_of_fact at the time his petition was filed petitioner resided in florida petitioner’s wholly owned corporation november inc november was incorporated in virginia on date and for its through taxable years reported as an s_corporation income and deductions under the accrual_method of accounting in the late 1980’s petitioner became involved with respondent bears the burden of showing that petitioner did not have basis because respondent raised the question of basis in his trial memorandum and assumed the burden in accord with this court’s rules sherman and elaine lichty the lichtys and hilton enterprises inc hilton in connection with a bingo operation leonard morrison morrison and the lichtys established a successful bingo operation during the early 1980’s at a location on warwick boulevard in newport news virginia warwick location but they were prosecuted for fraud and they were required to divest their interest in the bingo operation as a requirement of probation initially the divestment was accomplished by interposing michael anderson anderson morrison’s son-in-law to serve the lichtys’ and morrison’s interests anderson due to personal problems did not effectively operate the bingo operation and late in the lichtys and morrison were referred to petitioner by mark gilbert gilbert a mutual friend gilbert placed petitioner into the bingo business opportunity as a straw for the lichtys in accord with a date purchase agreement it appeared that november had purchased the assets of hilton enterprises inc hilton in order to operate the bingo business at the warwick location a property leased by the lichtys gilbert also became involved in the bingo operation and received a salary in addition gilbert owned an adjacent parking lot used in conjunction with the bingo business operations petitioner was to receive a dollar_figure salary that was to be increased after year prior to his involvement q4e- in the bingo operation petitioner had reported annual earnings to respondent of about dollar_figure petitioner’s involvement in the bingo business however was expected to generate dollar_figure per year for petitioner petitioner and november jointly executed a dollar_figure promissory note dated date in favor of the lichtys and a sublease for the warwick property the note was secured_by petitioner’s stock in november and all of the assets used in the bingo business and called for dollar_figure monthly payments to the lichtys the transaction was in part structured to appear to be a sale and also to permit the monthly note payments to be reflected as rent so as to be deducted by november and or petitioner from the bingo-related income in substance petitioner was acting as a shill for the lichtys and morrison because of their probation requirements the note and lease were intended as a contrivance that permitted the lichtys and morrison to remain financially involved in the bingo business and to maintain some control_over petitioner’s involvement in that regard gilbert assisted the lichtys and morrison by overseeing petitioner’s involvement in the bingo operation the lichtys’ lease on the warwick property expired date and during they found a new bingo location owned by lockwood brothers inc on chestnut avenue the chestnut property - - the chestnut property had been used as a fish processing factory and november expended approximately dollar_figure to improve and make the chestnut property suitable for the bingo operations november expended dollar_figure dollar_figure and dollar_figure during and respectively to convert it into a bingo operation based on those expenditures november claimed depreciation on a 10-year basis equal to the term of the chestnut property lease in the respective amounts of dollar_figure dollar_figure and dollar_figure for the through tax years the lichtys and november during date jointly entered into a lease of the chestnut property the lichtys’ involvement was through their corporate entity edl properties inc edl under the terms of the lease the lichtys’ entity was obligated for a dollar_figure monthly rental payment for the chestnut property beginning date disagreements arose between petitioner november and the lichtys and gilbert concerning the bingo operation and the lichtys advised petitioner that it was not likely that he would be allowed to continue as the bingo operator on date petitioner and november filed suit against the lichtys and others treating the sublease of the property and note for dollar_figure as rightful and seeking specific performance anda temporary injunction petitioner sought exclusive use of the chestnut property for the bingo operation and to keep the lichtys -- - and others from interfering in date the suit was settled with petitioner and november emerging with the right to continue the operation of the bingo business under the settlement edl entered into a 10-year sublease of the chestnut property with november petitioner november had hired attorney william m krieger krieger on a contingent_fee basis to represent them in the above-described lawsuit as a result of the successful settlement of the suit it was determined that the value of the bingo business was approximately dollar_figure million and that krieger was entitled to a dollar_figure million fee november and petitioner during date executed a promissory note to krieger for dollar_figure million that was payable from bingo income and wholly dependent on the success of the bingo operations the note did not have a maturity_date and was payable in monthly amounts computed in accord with a separate agreement between the parties the agreement limited petitioner’s salary to an amount not exceeding dollar_figure until such time as krieger’s dollar_figure million note including interest was paid in full the note was non-negotiable and could not be discounted transferred assigned or owned by anyone other than krieger and his immediate heirs under the agreement and note november was obligated for and did pay to krieger one-third of the pretax profit which amounted to - dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively as an accrual basis reporter november claimed a dollar_figure million deduction for krieger’s fee for its reporting_period but petitioner now claims the entire dollar_figure million november paid the dollar_figure rent for the chestnut property for date and paid amounts for rent and other items into the court during the pendency of the lawsuit after the lawsuit and pursuant to the settlement between november petitioner and the lichtys and others november made monthly payments of dollar_figure the equivalent of dollar_figure rent on the chestnut property plus dollar_figure to the lichtys’ entity for the and reporting periods november paid dollar_figure dollar_figure and dollar_figure consisting of the above-described payments respondent disallowed the dollar_figure million deduction that had been claimed for legal fees the deduction was disallowed on the alternative grounds that economic_performance had not occurred or that the fee was a capital nonamortizable expenditure respondent also determined that the improvements to the chestnut property were not currently deductible and that they should be capitalized and depreciated during a 5-year recovery_period under the modified accelerated_cost_recovery_system macrs under respondent’s determination november would be entitled to depreciation_deductions of dollar_figure dollar_figure and dollar_figure for - - and respectively respondent also disallowed about dollar_figure of the dollar_figure monthly payments that november had claimed as rent on the basis that those amounts were capital payments that were being paid to acquire the bingo business petitioner on his income_tax return claimed a dollar_figure flowthrough loss from november his s_corporation respondent due to his determination denying certain of november’s claimed deductions in turn disallowed petitioner’s claimed loss petitioner claimed a carryover of the loss to his and income_tax returns respondent did not make the determination in the deficiency_notice that petitioner had insufficient basis in his s_corporation november to claim the loss november’s capital stock was issued for dollar_figure and did not increase loans from shareholders at one time approached dollar_figure but decreased to zero by the time of the years under consideration petitioner recognized dollar_figure and dollar_figure of passthrough income from november as reflected on forms 1120s schedules k shareholders’ shares of income credits deductions etc form_1120s for the and tax years november’s balance sheets reflect dollar_figure in equity and the loans to shareholders on november’s balance sheets reflected dollar_figure as of date dollar_figure as of date dollar_figure as - - of date dollar_figure as of date and dollar_figure as of date opinion the parties agree that prior to his bringing suit against the lichtys petitioner was a shill for others and that his apparent ownership of the bingo operation was most likely a sham in addition petitioner asserts that the existence of his s_corporation should be disregarded and that he should be permitted to report the income or claim the losses directly instead of passing them through the entity as an alternative petitioner argues that he was not the beneficial_owner of the equity_interest in november or the bingo operations during the years in issue but was merely a ‘front man’ a ‘straw’ or ‘shill’ under the alternative argument petitioner asks us to hold that he was not entitled to any income from november finally petitioner counters respondent’s position by contending that the disputed adjustments to his s_corporation were in error and that he had basis to claim a passthrough loss petitioner’s argument that we disregard his wholly owned corporate entity november must fail petitioner first raised this argument on brief in a posttrial setting although we summarily dispense with petitioner’s argument that no income should be attributable to him because he received varying amounts of money and or benefits from and or through his s corporation’s bingo activities -- - respondent argues that petitioner did not have ownership in the bingo operation prior to the settlement of the lawsuit neither party prior to the submission of the briefs contended that november should be disregarded as an entity under these circumstances petitioner’s attempt for the first time on brief to disavow the existence of november would be most prejudicial to respondent and will not be permitted see eg 59_tc_551 even if petitioner had been permitted to pursue his contention that the corporate entity be disregarded on the record here he would have failed petitioner created this corporate entity caused it to file returns and reported passthrough losses from the entity on his individual return in addition the existence and form of the s_corporation had not been guestioned by respondent importantly the existence of november is in no way dependent upon whether it or petitioner had an ownership_interest in the bingo operation november was the financial conduit for petitioner’s involvement in the bingo business whether or not he or november had an ownership_interest in the bingo business additionally the deficiencies under a party seeking to disavow the form of its own transaction may be required to present strong_proof that the substance differs from the form 264_f2d_305 2d cir affg t cc 87_tc_178 affd without published opinion 833_f2d_303 3d cir consideration arose in great part after petitioner had settled the litigation and was entitled to continue operating the bingo business finally where there has been substantial business activity by a corporation it would be difficult to show that the corporation is a taxpayer’s alter ego or merely a nominee for purposes of federal taxation see 319_us_436 336_us_422 283_f2d_395 2d cir although petitioner was a shill or front for the lichtys and others november was an active and operating entity that in the course of conducting the bingo business received income and issued checks for bingo business expenditures moreover november was a named plaintiff in the legal proceeding with the lichtys november played too large and vital a role to be disregarded we proceed to consider whether petitioner has shown that respondent’s determination disallowing certain of november’s deductions was in error we first consider the legal fee that was incurred in connection with litigation involving the bingo operation november originally claimed a dollar_figure million deduction with respect to the dollar_figure million fee for which an agreement and note were executed with to attorney krieger petitioner contends that the entire dollar_figure million fee should be deductible by an accrual basis taxpayer because it was an ordinary and necessary business_expense conversely respondent contends that the legal fee was a capital_expenditure and accordingly not deductible alternatively respondent contends that if the attorney’s fee is not a capital_expenditure november would not be entitled to deduct the entire amount for failure to meet the all_events_test should the dollar_figure million legal fee be capitalized respondent relying on 503_us_79 argues that the dollar_figure million legal fee is a nonamortizable capital_expenditure petitioner however contends that under sec_162 the legal fee was an ordinary_and_necessary_expense that was incurred in carrying_on_a_trade_or_business respondent counters that sec_263 provides that no deduction is allowable for amounts paid for permanent improvements or betterments made to increase the value of any property or estate respondent in support of his determination contends that petitioner instituted suit for the purpose of asserting ownership over the bingo operation and ultimately he emerged as the owner subject_to his making certain payments to the lichtys and others including kreiger petitioner’s attorney petitioner also points out that respondent did not allow the amounts actually paid_by november to the attorney during and in that regard respondent’s determination that the expenditure should be capitalized would not depend on the method_of_accounting or when the amounts were actually paid the situation we consider is quite novel initially petitioner acted as a front for others who were constrained not to reveal their ownership interests under his agreement with the true owners petitioner was to receive a dollar_figure salary ten times more than he had reported as income in the past with the potential to make dollar_figure in exchange for acting as owner and for operating the bingo business it was not until the lichtys advised petitioner that they were going to remove him from that position that petitioner hired krieger and sought to protect his income stream under the agreement petitioner’s lawyer advised him to approach the litigation by attempting to perfect the ostensible ownership that he had been permitted by the true owners petitioner’s attorney believed that it was the lichtys’ inability to assert their ownership that was the main reason for petitioner’s success in arriving at a settlement under which he was able to continue receiving income from the bingo operation respondent’s position that the legal fees were not deductible in the ordinary course of business and constitute a capital_expenditure does not fit the unique factual circumstances here in substance petitioner was not seeking to perfect control and or ownership of the bingo operation instead he knew that he was merely a shill or front for others with a promise of income for acting in that capacity and managing the business in effect he was seeking to keep the true owners from removing him from his position and from stopping the flow of his earnings or income stream by seeking to enforce the ostensible terms with the true owners petitioner protected his income earning position and kept the true owners from asserting their authority in the future petitioner already owned the capital entity november that was permitted to continue the operation of the bingo business he did not perfect his ownership in november and he did not acquire the lease to either of the locations where the bingo business was operated accordingly respondent’s reliance on indopco inc v commissioner supra is in apropos petitioner had entered into an agreement with the lichtys et al for a position where he would receive dollar_figure to dollar_figure per annum in exchange for his services including serving as a shill or front for the lichtys under that agreement petitioner would also have been entitled to some equity at a future time when the lichtys attempted to default on their part of the agreement by attempting to remove petitioner from his position he sued accordingly petitioner did not incur the legal fee to produce a long-term benefit he incurred it to protect his existing right to an income stream such expenditures are ordinary and necessary business_expenses we note that petitioner’s situation after the settlement was substantially_similar to his situation before he operated a bingo business and paid the lichtys dollar_figure before and dollar_figure per month after the settlement in form and substance nothing else changed -- - within the meaning of sec_162 and we so hold see 320_us_467 respondent also argues that petitioner is not entitled to deduct the face_amount of the note to krieger on the ground that all of the events had not occurred which determine the fact of liability and because the value of the note could not have been determined with reasonable accuracy the all_events_test respondent also relies on sec_461 arguing that it would apply to limit the deductible amount even if the all_events_test is met to an amount for which economic_performance has been met ’ there is no dispute that petitioner and november were obligated to krieger on a note in the face_amount of dollar_figure million and that krieger had successfully prosecuted petitioner’s litigation to a conclusion settlement during the taxable_year there was no performance left on the part of krieger and petitioner and november were obligated to make payment petitioner and november however were not required to make payments on the note unless the bingo operation was profitable further the note did not have a fixed payment_date and could ’ in addition respondent argues that sec_1_461-1 income_tax regs prohibits the deduction of any expenditure which results in the creation of an asset having a useful_life extending beyond the close of the taxable_year because we have decided that the litigation did not result in the creation of an new asset we need not address the effect of the cited regulation - have remained unsatisfied for an indefinite period of time in accord with the note and the terms of an accompanying agreement krieger was paid dollar_figure during the first years after the settlement dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively accordingly although it was agreed that krieger was entitled to dollar_figure million there was no assurance that the bingo operation would generate income sufficient to satisfy the note the conditional nature of the note and its indefinite term prevent the all_events_test from being satisfied see eg restore inc v commissioner tcmemo_1997_571 affd per curiam 174_f3d_203 11th cir even if these circumstances did facially comply with the all_events_test the allowance of a dollar_figure million deduction for november’s year when payments on the note are conditional and extend over an indefinite period of time would result in a distortion and fail to match november’s income and deductions cf 102_tc_87 affd 71_f3d_209 6th cir accordingly we hold that november was not entitled to deduct dollar_figure million for legal fees for its year but that it is entitled to deduct the payments to krieger in the year of each payment whether november is entitled to write off or depreciate over the 10-year term of the lease the improvements made to the chestnut property the chestnut property had been used for processing fish and needed substantial improvements before bingo operations could commence november expended dollar_figure dollar_figure and dollar_figure during and respectively to convert it into a bingo operation based on those expenditures november claimed depreciation on a 10-year basis equal to the 10-year term of the lease in the respective amounts of dollar_figure dollar_figure and dollar_figure for the through tax years respondent determined that petitioner was entitled to use a 5-year recovery_period under the macrs resulting in allowances of dollar_figure dollar_figure and dollar_figure respectively on brief petitioner also claimed that november would alternatively be entitled to deduct the entire expenditure about dollar_figure as lease acquisition_cost that would not be subject_to the macrs requirements petitioner had relied on sec_1_162-11 income_tax regs which held that lessees may be entitled to use the length of the lease as the recovery_period for leasehold improvements respondent correctly points out that sec_168 added by the tax_reform_act_of_1986 made the above-referenced regulation because bingo is a game of chance where the bingo operator is the only participant who always wins it might be said that the chestnut property was to continue being used for the processing of fish -- - obsolete and instead required that leasehold improvements be subject_to the macrs-prescribed recovery periods with respect to petitioner’s claim that the expenditures to convert the facility to a bingo operation were lease acquisition costs respondent contends that most of the expenditures were made subsequent to the time that the lease was in effect furthermore petitioner has not shown as he is required to that the expenditures were for lease acquisition costs as opposed to leasehold improvements as reported by november and determined by respondent accordingly we hold that respondent’s determination that petitioner is not entitled to a 10-year recovery_period is sustained further we hold that petitioner has failed to show that november is entitled to deduct any portion of the expenditure as a lease acquisition_cost is november entitled to deduct the dollar_figure portion of the dollar_figure monthly payment to the lichtys’ entity prior to and after the settlement of the lawsuit november and the lichtys’ entity were obligated to pay dollar_figure rent for use of the chestnut property the note executed from petitioner and or november to the lichtys also called for a dollar_figure monthly payment for a period of years after the settlement november was reguired to pay to the lichtys’ entity dollar_figure which amount was dollar_figure more than the dollar_figure rental payment november claimed the dollar_figure monthly payments as rent respondent allowed the portion attributable to the rental of the chestnut property but disallowed the dollar_figure portion respondent argues that the dollar_figure portion is a payment to the lichtys in exchange for their interest in the operation under the circumstances here the dollar_figure portion of the monthly payment is not deductible rent but it would be deductible under sec_162 as an expense incurred in the operation of the bingo business respondent contends that the dollar_figure monthly payments to the lichtys are merely a continuation of the dollar_figure monthly payments that were made on the note prior to the litigation and settlement again respondent’s argument rests on the premise that petitioner was acquiring capital assets under the settlement in these circumstances we are not convinced that the dollar_figure should be classified as capital in nature and nondeductible as discussed in detail above petitioner and or november was the owner of the bingo operations on paper prior to the litigation and settlement but had an underlying agreement with the lichtys to receive income for appearing as the owner and managing the business the terms of the settlement do not delineate whether the dollar_figure payment is in exchange for the lichtys’ capital interest or for the lichtys’ forbearance from interfering with petitioner’s operation of the bingo business the lichtys were prohibited from having an interest in the bingo operation and - - appeared at least on paper as not directly involved it is difficult to tell from the settlement the nature of the dollar_figure portion of the monthly payments at the very least and in essence petitioner had the right to earn income in connection with the bingo operation and he was successful in protecting that right from the interference of the lichtys and perhaps others the dollar_figure monthly payments were not in exchange for an equity_interest but instead were a cost of continuing the bingo business operation accordingly we hold that november is entitled to deduct the dollar_figure portion of the payments made to the lichtys through their corporate entity for the years under consideration has petitioner shown that dollar_figure dollar_figure and dollar_figure were incurred for supplies for the and tax years respectively respondent disallowed the above-listed amounts due to petitioner’s failure to substantiate that the amounts were expended for deductible business supplies petitioner did not offer any evidence at trial regarding these amounts accordingly respondent’s determination on these items is sustained --- - does petitioner have basis in his s_corporation so as to be entitled to deduct any of the passthrough losses that may be finally redetermined for the years under consideration we now turn to a critical’ question of whether petitioner has sufficient basis in november so as to be able to deduct any passthrough losses in accord with the form k-1 petitioner received from november he claimed a dollar_figure passthrough loss respondent determined that petitioner was not entitled to the claimed loss on the grounds that petitioner had a passthrough gain in each year due to the disallowance of various deductions claimed by november some of the disallowed deductions are the subject of this opinion and our holding with respect to them may result in a passthrough and or carryover loss for the taxable years under consideration respondent did not determine in the notice_of_deficiency that petitioner lacked sufficient basis to receive the benefit of any loss respondent has shown that november’s balance sheets reflect dollar_figure in equity and the loans to shareholders on november’s balance sheets reflected dollar_figure as of date dollar_figure as of date dollar_figure as of date dollar_figure as of date and dollar_figure as of date no loans from shareholders were reflected for if petitioner is without basis in his s_corporation his success with respect to november’s deduction items would to the extent that november’s expenses exceed its income be a pyrrhic victory -- - the years under consideration so there was a decidedly large flow of capital to petitioner from november rather than the opposite petitioner did however recognize dollar_figure and dollar_figure of passthrough income from november as reflected in forms 1120s for and tax years petitioner does not rely on contributions made directly to november to counter respondent’s argument petitioner contends that the dollar_figure million note to krieger on which both petitioner and november were shown as obligors made him personally liable and would therefore constitute basis in november respondent contends that petitioner is merely a guarantor and under the circumstances of this case should not be permitted s_corporation basis attributable to the note the note to attorney krieger cannot be fully understood without reference to the integral accompanying agreement between the parties in that agreement it is made clear that but for the success in settlement of the lawsuit petitioner and november would have been bankrupt significantly the note is only to be paid from income of november’s bingo business for example it was agreed if the laws change to prohibit bingo krieger would receive no payments on the note more particularly the payment on the note to krieger was dependent on november and the profitability of its bingo business and krieger did not look to petitioner individually for payment accordingly in this setting - - petitioner was a guarantor who had not pledged any individual assets and who but for november’s business was without means to pay the dollar_figure million note to krieger this court and several u s courts of appeals have held that absent an economic outlay by a taxpayer guaranties of loans do not increase basis in s_corporation stock see 90_tc_206 affd 875_f2d_420 4th cir and cases cited therein the court_of_appeals for the eleventh circuit held in particular circumstances that some guaranties may be sufficient to constitute basis where the facts show that in substance the shareholder has borrowed funds and subsequently advanced them to the corporation see 778_f2d_769 11th cir the key factor emphasized by the court_of_appeals was that the lender looked to the shareholder as the primary obligor id any appeal of our decision here will lie in the court_of_appeals for the eleventh circuit and accordingly we must decide whether selfe v united_states would compel our holding for petitioner on this issue ’ the selfe v united_states holding would permit a stepped-up_basis where the facts show under our holding in 54_tc_742 affd 445_f2d_985 10th cir we follow if it is directly on point a holding by the court_of_appeals to which our decision would be appealable - that in substance the shareholder has borrowed funds from a third party and subsequently advanced them to the corporation in particular the court_of_appeals emphasized that it would be relevant whether the creditor looked to the shareholder as the primary obligor in the circumstances of selfe v united_states supra the circumstances here are factually distinguishable from selfe see 110_tc_62 affd without published opinion 194_f3d_1324 11th cir petitioner had no individual assets and did not put up any security more significantly november’s bingo business income was the sole source available and one which had been specifically designated for payment of the debt to krieger accordingly we do not feel compelled to follow selfe in this instance and instead hold that petitioner is not entitled to increase his basis in his s_corporation with respect to any part of the dollar_figure million debt to krieger should respondent’ s determination of a negligence_penalty under section a be sustained for or respondent for each of the taxable years determined an accuracy-related_penalty based on negligence under sec_6662 that section imposes an addition_to_tax in the amount of percent of any portion of the underpayment attributable to ‘t the court leaves the parties to the task of computing petitioner’s correct basis in their rule computation s in accord with our findings and holdings - - negligence to avoid this penalty petitioner must show that his actions were reasonable and not careless reckless or made with intentional disregard of rules or regulations see 743_f2d_670 9th cir affg tcmemo_1982_666 respondent determined that petitioner was liable for the penalty on the entire underpayment in each of the years under consideration accordingly we must consider each adjustment to decide whether the portion of the underpayment attributable to it is due to negligence we recognize that petitioner had no particular business or tax expertise and became involved in the bingo operation merely as a front for others he relied on advisers accountants and lawyers for establishing business entities and for the preparation of his and his s corporation’s returns on the seminal return the one in which the s_corporation claimed the loss the deductions were taken in accord with petitioner’s advisers’ judgment petitioner was successful with respect to two significant items in this litigation---the legal fee and the dollar_figure monthly payments he was unsuccessful on the amortization and substantiation issues with respect to the amortization issue that involved a technical interpretation of regulations and petitioner’s tax_return_preparer and adviser counseled petitioner to amortize the property based on a 10-year life considering petitioner’s - - background and reliance we hold that his actions with respect to that item were reasonable and are not subject_to the sec_6662 penalty with respect to the substantiation items and any items conceded petitioner has failed to show that his actions were reasonable and not careless reckless or made with intentional disregard of rules or regulations even considering petitioner’s background his inability to substantiate claimed expenditures is not reasonable under these circumstances we hold that petitioner is liable in each of the taxable years for the accuracy-related_penalty under sec_6662 on the portion of any underpayment attributable to the substantiation issues decided and on the adjustment items that he conceded to reflect the foregoing and due to concessions decision will be entered under rule
